Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the LEE et al. (U.S. Patent Publication No. 2017/0103948) in view of Sandhu et al. (U.S. Patent No. 5,344,792) and Pritchard et al. (U.S. Patent Publication No. 2005/0191812). 
	Referring to figures 1-21, LEE et al. teaches a method of forming a semiconductor device, the method comprising: 
	forming a dummy gate structure (DGS) over a fin (FA), the dummy gate structure (DGS) being surrounded by a first dielectric layer (132), the first dielectric layer (132) covering source/drain regions (120) disposed on opposing sides of the dummy gate structure (DGS, see figure 4);  
	replacing the dummy gate structure (DGS) with a metal gate structure (GL, see figure 6);  
	forming openings (CH) in the first dielectric layer (132)to expose the source/drain regions (120, see figure 9);  
	forming a silicide material (140) at bottoms of the openings on the source/drain regions (120), wherein the process covers the source/drain regions (120) with the silicide material (140) but expose the first dielectric layer (132, see figures 1b-2b, 10a) and

	However, the reference does not clearly teach forming the  silicide layer by performing a plasma-enhanced chemical vapor deposition (PECVD) process, wherein an RF source for the PECVD process is turned on and off periodically during the PECVD process, adjusting an average energy of plasmas of the PECVD process by adjusting an ON-time and an OFF-time in a cycle of the PECVD process, wherein the ON-time is a first duration of the cycle of the PECVD process during which the RF source is turned on, and the OFF-time is a second duration of the cycle of the PECVD process during which the RF source is turned off, the silicide material is titanium  silicide. 
	Sandhu et al. teaches forming the  silicide layer by performing a plasma-enhanced chemical vapor deposition (PECVD) process, wherein an RF source for the PECVD process is turned on and off periodically during the PECVD process (see col. 4, lines 2+, meeting claim 17), adjusting an average energy of plasmas of the PECVD process by adjusting an ON-time and an OFF-time in a cycle of the PECVD process, wherein the ON-time is a first duration of the cycle of the PECVD process during which the RF source is turned on, and the OFF-time is a second duration of the cycle of the PECVD process during which the RF source is turned off (see col. 4, lines 3+, meeting claim 18).  And Pritchard et al. teaches selectively forming the silicide material (146) at the bottom of the opening by PECVD process (see figure 1M).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to form silicide regions by using PECVD process in LEE et al. as taught by Sandhu et al. and Pritchard et al. because the process is known in the semiconductor art to provide good adhesion and good step coverage and adequate electrical properties to achieve desired film characteristics (see col. 3, lines 26-34).
s 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the LEE et al. (U.S. Patent Publication No. 2017/0103948) in view of Sandhu et al. (U.S. Patent No. 5,344,792) and Pritchard et al. (U.S. Patent Publication No. 2005/0191812) as applied to claim 17-18 above in view of Miyamoto (U.S. Patent No. 5,747,384).
	LEE et al. in view of Sandhu et al. and Pritchard et al. teaches a method of forming a silicide layer.  However, the reference does not clearly teach forming silicide regions by using hydrogen and titanium tetrachloride in PECVD process, wherein a ratio between flow rate of hydrogen and flow rate of titanium tetrachloride is smaller than about 2
	Miyamoto teaches forming silicide regions by using hydrogen and titanium tetrachloride  in PECVD process, wherein a ratio between flow rate of hydrogen and flow rate of titanium tetrachloride is smaller than about 2 (see col. 7, lines 1-40, meeting claim 19).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to form silicide regions by using PECVD process in LEE et al. as taught by Miyamoto because the process is known in the semiconductor art to provide good coverage over a surface of the substrate and without damage to the substrate (see col. 2, lines 42-47).
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the LEE et al. (U.S. Patent Publication No. 2017/0103948) in view of Sandhu et al. (U.S. Patent No. 5,344,792) and Pritchard et al. (U.S. Patent Publication No. 2005/0191812) as applied to claim 17-18 above in view of FUTASE et al. (U.S. Patent No. 20100129974).
	LEE et al. in view of Sandhu et al. and Pritchard et al. teaches a method of forming a silicide layer.  However, the reference does not clearly teach the width of the silicide material is wider than a width of the opening measured at the bottoms of the openings such that the silicide 
	FUTASE et al. teaches the width of the silicide material (13) is wider than a width of the opening measured at the bottoms of the openings such that the silicide material extends directly under the first dielectric layer between the first dielectric layer and the source/drain regions.
 (see figure 9, paragraph# 132, meeting claim 25).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to form silicide regions having the width of the silicide material is wider than a width of the opening measured at the bottoms of the openings such that the silicide material extends directly under the first dielectric layer between the first dielectric layer and the source/drain regions in LEE et al. as taught by FUTASE et al. because the process is known in the semiconductor art to improving the performances of the semiconductor integrated circuit device (see paragraph# 31+).
	
	Allowable Subject Matter
Claims 1-2, 5-9, 13-16, 21-24 are allowed.  These references fail to teach selectively forming silicide regions in the openings on the source/drain regions using by performing a plasma-enhanced chemical vapor deposition (PECVD) process, wherein the PECVD process uses an RF source for generating plasmas, wherein performing the PECVD process comprises tuning an average energy of the plasmas in the PECVD process to be above a first activation energy for forming the silicide regions on the source/drain regions and below a second activation energy for forming the silicide regions on the first dielectric layer, wherein the PECVD process forms the silicide regions at bottoms of the openings on the source/drain regions but does not form a material along sidewalls of the openings in claim 1; selectively depositing the third 
Claim 20, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None the reference teaches before filling the openings, forming converting an upper portion of the silicide material into a self-aligned barrier layer over the silicide material by supplying a nitrogen-containing gas or a nitrogen-containing plasma to the silicide material, wherein sidewalls of the openings are free of the self-aligned barrier layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893